Citation Nr: 0604992	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-26 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include major depressive disorder, bipolar 
disorder and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to October 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which in part denied service connection 
for the issues noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his  part.


REMAND

In the present case, the veteran is seeking entitlement to 
service connection for a psychiatric disorders, to include 
PTSD, bilateral hearing loss and a back disability.  

Regarding the psychiatric disorder, which is currently 
classified by the RO as major depressive disorder, but has 
also been claimed and adjudicated as bipolar disorder, as 
well as PTSD, further development is indicated.

The veteran has alleged that he was exposed to various 
stressors while in the service.  VA psychiatric treatment 
records from July 2002 and August 2002 reflect that the 
veteran gave a history of having been treated brutally in 
service and having been subjected to racial prejudice.  He 
described incidents said to have happened in the military 
including an individual threatening to beat him because he 
was black, and also another incident in which he was beaten 
with M-16's.  He further elaborated about his stressors in an 
August 2004 statement, in which he alleged mistreatment 
stemming from a September 1974 motivational briefing, and he 
alleged being wrongfully detained and sentenced to 30 days in 
Correctional Custody.  He submitted another written statement 
in September 2004 alleging having endured numerous racial 
attacks during basic training, and alleged that he was 
imprisoned for 30 days as a result of race riots stemming 
from the racial attacks.  He has also stated that he was 
attacked while on Honor Guard duty at K.I. Sawyer Air Force 
Base, while he was assigned to the 410 Security Police 
Squadron at the Strategic Air Command.  He indicated that he 
was attacked by white security police officers.  Finally, he 
alleged that his duties included Honor Guard assignments over 
body bags while at K.I. Sawyer Air Force Base in Michigan.  

A copy of an October 1975 Air Force Discharge Review Board 
report reflects that the veteran received a general discharge 
based on unsuitability-apathy/defective attitude.  The basis 
for his request for a review of his discharge was a Re-
characterization of discharge due to racism, prejudice.  The 
representative pointed out that it does not appear that the 
complete service personnel records have been obtained, and 
indeed the only such records in the claims file appear to be 
photocopies submitted by the veteran himself.  The complete 
personnel records are not only necessary in order to help 
verify his claimed stressors of personal assault, threats and 
harassment, but also to verify his claimed assignment of 
guarding body bags.

Because the veteran's claimed stressors primarily involve 
allegations of personal assault, threats, and harassment, any 
development of the record must be in accordance with that 
required of claims involving allegations of personal assault.  
See Patton v. West, 12 Vet. App. 272 (1999).  Veterans 
claiming service connection for disability due to an in-
service personal assault face unique problems documenting 
their claims.  Personal assault is an event of human design 
that threatens or inflicts harm.  Although these incidents 
are most often thought of as involving female veterans, male 
veterans may also be involved.  Care must be taken to tailor 
development for a male or female veteran.  These incidents 
are often violent and may lead to the development of PTSD 
secondary to personal assault.  VA Adjudication Procedure 
Manual M21-1, Part III, para. 5.14 (Apr. 30, 1999).

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.  

The M21-1 Manual includes a sample letter to be sent to the 
veteran, asking him to provide detail as to any treatment he 
had received, any family or friends he had communicated with 
concerning the claimed personal assault(s), and any law 
enforcement or medical records pertaining to the alleged 
assault(s).  Id. See also YR v. West, 11 Vet. App. 393 (1998) 
(para. 5.14 is a substantive rule and the equivalent of a VA 
regulation).

Regarding the veteran's claims for entitlement to service 
connection for a back disability and hearing loss, a review 
of the service medical records reflects that the veteran was 
treated at various times in service for back complaints.  The 
service medical records include complaints of low back muscle 
tightness in September 1974 with a history of a recent fall 
in a skating rink and history of old injury with a diagnosis 
of low back strain given.  Other records from September 1974 
gave a history of a motorcycle accident eight months earlier, 
but no apparent back injury, and current complaints of low 
back pain and findings of lumbar spasm.  He also was seen for 
complaints of low back pain in April 1975.

Service medical records include uninterpreted audiogram 
findings from April 1975 which appears to show evidence of 
left ear hearing loss.  Otherwise, his hearing appears to 
have been normal in the August 1974 entrance examination and 
October 1975 separation examination.  

Post-service records generally address other medical 
complaints besides back or ear problems.  However, an April 
2003 VA psychiatric record included an examination of the 
back which exhibited a slight scoliosis, but was otherwise 
muscular.  The Axis III diagnosis in this record included 
scoliosis and also diagnosed hearing impairment, left ear.  

In view of the fact that the veteran was treated for back 
problems in service, as well as some evidence of a left ear 
hearing loss in service and in view of the fact that he 
appears to have exhibited some evidence of a back disorder 
and left ear hearing loss, in the VA psychiatric records from 
2003, further development is indicated in this matter.  VA's 
duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED for the following 
development:

1.  The VBA AMC should request the 
veteran's complete service personnel 
records, to include records of all duty 
assignments as well as all records 
regarding disciplinary actions undertaken 
against the veteran.  

2.  The VBA AMC should request the 
veteran to provide more specific details 
regarding his alleged in-service 
stressors, and he should clarify whether 
he was or was not a victim of physical 
assaults.  He should be asked to provide, 
as specifically as possible, the dates 
and locations of any and all alleged 
stressors, to include the duty assignment 
guarding body bags as well as all 
incidents of assaults, threats or 
harassment, and any other information 
pertinent to verification.

3.  The veteran should also be asked to 
identify potential alternative sources 
for supporting evidence of such reports.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran should be asked 
to provide any additional information 
possible regarding personal assaults and 
to identify alternative sources for 
supporting evidence of such reports.  

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

4.  The VBA AMC should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

5.  The VBA AMC should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.  The summary and 
all associated documents, including a 
copy of this remand, all available 
service records, and any written stressor 
statements should then be sent to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA, 22315-3802, to obtain 
verification of the claimed stressors.  
The JSRRC should be requested to provide 
any information which might corroborate 
any of the veteran's alleged experiences 
and stressors.   

6.  Thereafter, only if any alleged 
stressors have been verified, the VBA AMC 
should afford the veteran a VA special 
psychiatric examination.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder(s) present, to include PTSD.  
The examiner should utilize DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  With 
respect to any reported personal assaults 
in service, the examiner is requested to 
analyze the service personnel records in 
light of the examples listed in M21-1, 
Part III, para. 5.14(c)(7).  
Specifically, the examiner should 
determine whether there is in-service 
and/or post service evidence of behavior 
changes at the time of the alleged 
stressor incident(s), which indicate 
their occurrence.  In doing so, the 
examiner should carefully review all of 
the veteran's statements on file 
regarding the event(s) of in-service 
harassment which may include personal 
assault as well as the secondary evidence 
and evidence of behavior changes shown in 
the service personnel records.  It is 
requested that the examiner interpret the 
behavior changes and evidence pertaining 
thereto and render an opinion whether the 
behavior changes are related to the 
claimed stressors.

The examiner must be requested to 
determine whether any psychiatric 
disorder(s) diagnosed on examination had 
it onset prior to, during, or after 
service.  It is requested that the 
examiner opine as to whether any 
psychiatric disorder(s) existing prior to 
service was/were aggravated by service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The VBA AMC should provide the 
appellant a VA examination to determine 
the nature and etiology of the veteran's 
claimed back disorder. All necessary 
studies should be conducted.  The claims 
file must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner should indicate whether the 
claims file has been reviewed, 
particularly the service medical records 
showing treatment for back problems.  The 
examiner should provide an opinion as to 
whether the veteran has a current back 
disability and if so, whether it is at 
least as likely as not (at least a 50/50 
possibility) that any back disability 
currently shown was incurred or if 
preexisting, was aggravated by any 
incident in service.  A complete 
rationale should be provided for all 
opinions expressed. 

8.  The VBA AMC should provide the 
appellant a VA examination to determine 
the nature and etiology of the veteran's 
claimed bilateral hearing loss. All 
necessary studies should be conducted.  
The claims file must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner should 
indicate whether the claims file has been 
reviewed, particularly the service 
medical records showing evidence of a 
left ear hearing loss.  The examiner 
should provide an opinion as to whether 
the veteran has current bilateral hearing 
loss and if so, whether it is at least as 
likely as not (at least a 50/50 
possibility) that any current hearing 
loss disability shown was incurred or if 
preexisting, was aggravated by any 
incident in service.  A complete 
rationale should be provided for all 
opinions expressed. 

9.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the appellant's 
claims.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations. 
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claims.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  No action by the 
appellant is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


